UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-2500



EDNA M. PICKETT,

                                              Plaintiff - Appellant,

          versus


WAL-MART STORES, INCORPORATED; JULIE GOEMAN,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-96-952-5-F)


Submitted:   April 16, 1998                 Decided:   April 28, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edna M. Pickett, Appellant Pro Se. Gregory Stephen Muzingo, WALMART
STORES, INCORPORATED - LEGAL TEAM, Bentonville, Arizona, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting the De-

fendants' motion for summary judgment and dismissing this Title VII

action alleging racial discrimination. 42 U.S.C. § 2000e (1994). We

have reviewed the record and the district court's opinions and find

no reversible error. Accordingly, we affirm. See 42 U.S.C. § 2000e-
5(e)(1); see generally Greene v. Whirlpool Corp., 708 F.2d 128, 130

(4th Cir. 1983). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2